Citation Nr: 0320761	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition, claimed as secondary to a service-connected deep 
scratch of the right calf.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a left foot 
condition.

4.  Entitlement to service connection for a right foot 
condition.

5.  Entitlement to service connection for a low back 
condition. 

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for a left shoulder 
condition.

8.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from August 1982 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2001 and July 2002 rating decisions 
from the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the above 
claims.  


REMAND

In correspondence dated on November 29, 2002, the appellant 
was notified that her case was being certified to the Board 
and that she had 90 days to take actions including requesting 
a Board hearing.  Correspondence from the appellant's 
representative, received by the Board on February 25, 2003, 
included an enclosure from the appellant dated in mid-
February requesting a Board hearing.  It was not clear from 
the correspondence whether a videoconference or in-person 
hearing was preferred.  To this point, there is no indication 
that a hearing has been scheduled or held.  

Considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claims 
without affording her an opportunity for a personal hearing 
at her request.  Therefore, a remand is required for the 
scheduling of an appropriate hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should ascertain the 
veteran's preference with respect to 
her requested Board hearing (i.e. 
videoconference or in-person).  Then 
the appellant should be scheduled 
for a hearing with a Veterans Law 
Judge, in accordance with her 
request.  Appropriate notification 
of the hearing should be given to 
the appellant, and that notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




